9. Improving economic governance and stability framework in the EU, in particular, in the euro zone (
Mr President, this is an important oral amendment: 'whereas, as far as possible, all 27 Member States should follow to the maximum all the economic governance proposals, recognising that, for non-euro area Member States, this will in part be a voluntary process'.
It has been accepted by the PPE Group, it has been accepted by the S&D Group and even the Commissioner has accepted it. I hope that you all can accept this oral amendment. It is important for me, it is important for the ALDE Group, and it is especially important for my country, Sweden, if we are ever going to join the euro.
(The oral amendment was accepted)
That concludes the vote.
Because the voting has gone on so long, as a result of your excellent work, I would like to ask those who have requested to give explanations of vote to change these explanations from oral to written or postpone your turn until tomorrow, because 62 requests have been put forward and we are unable to deal with them all.
Mr President, I would like to congratulate you on the excellent job you did today. I really appreciate the way you exercised your chairmanship today, and I hope you will share your wonderful skills with other vice-chairs of Parliament.
Mr President, I have voted today and my constituents can see how I voted today, so therefore, they should have the opportunity to have my explanation of vote today.
I made a request that you should change your oral explanation into a written explanation. This will still allow you to give your constituents the reasons that prompted you and others to vote in a certain way on the various issues. We do not wish in any way to deprive you of any rights. I only ask you to join the other MEPs who are giving up their right to make an oral explanation in order to give a written explanation. That is all.
(IT) Mr President, I will comply with your request: Mr Mastella and I will put our explanations in writing. Secondly, I join my fellow Member in again congratulating you, Mr President.
(IT) Mr President, if you agree, and to keep everyone happy, we can defer the oral explanations to tomorrow.
Yes, I most certainly agree. If Mrs Sinclair is also in agreement. I count on the goodwill of the MEPs, calling on them to make oral explanations tomorrow or written explanations today and we will allow Mrs Sinclair the opportunity to make hers now.